Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2021 has been entered.
In response to FINAL-Office Action mailed on 11/03/2020, applicants’ response and arguments dated 02/28/2021 is acknowledged. Thus, claims 26, 28-37 and 39-41 (dated 10/13/2020) are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 26, 28-37 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basch et al., (US 6,884,608 B2) and in view of Kwun et al., (Genome Announc., 2014, Vol. 2:0-0, Amycolatopsis lurida NRRL-2430 strain endogenously comprises the protein of SEQ ID NO: 3; see Acc# A0A093BCG8, UniProtKB/TrEMBL, in IDS; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Adam et al., (J. Org. Chem., 2000, Vol. 656: 878-882), Fasan R., (ACS Catal., 2012, Vol. 2: 647-666), Roper et al., (Organic Synthesis Using Biocatalysis, Chapter 8, Elsevier Inc., 2102, pages 213-241; available online 09/11/2015) and Lepri et al., (Eur. J. Med. Chem., 2016, Vol. 121: 658-670; available online 06/06/2016), is being withdrawn upon further review.
New-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 26, 28-37 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basch et al., (US 6,884,608 B2) as evidenced by Alkyl, https://en.wikipedia.org/wiki/Alkyl, 4 pages downloaded on 03/11/2021 and in view of Kwun et al., (Genome Announc., 2014, Vol. 2:0-0, Amycolatopsis lurida NRRL-2430 strain endogenously comprises the protein of SEQ ID NO: 3; see Acc# A0A093BCG8, UniProtKB/TrEMBL, in IDS; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Le Gal., et al., (Toxicology Lett., 2003, Vol. 144: 77-91), Nakamura et al., (Anal. Biochem., 2001, Vol. 292: 280-286), Adam et al., (J. Org. Chem., 2000, Vol. 656: 878-882), Lepri et al., (Eur. J. Med. Chem., 2016, Vol. 121: 658-670; available online 06/06/2016) and Mantyla et al., (Biorg. Med. Chem., 2004, Vol. 12: 3497-3502).  
Regarding claims 26, 28-30, 32-35 and 39-41, Basch et al., (US 6,884,608 B2) disclose production and methods of hydroxylating an organic compound including a recombinant microorganism comprising a reference polypeptide having 99.0% sequence identity to SEQ ID NO: 3 of the instant invention and said reference polypeptide having CYP-450 activity (see provide sequence alignment); said reference method also discloses said method comprising ferredoxin and ferredoxin reductase expressed in said recombinant microorganism and said reaction performed in the pH range of 5-8. Applicants’ are directed to the following sections in Basch et al., (US 6,884,608 B2): Abstract; Fig. 1; col. 1, lines 10-30; col. 2, lines 31-38; col. 5, lines 1-48; col. 18, lines 5-23; col. 20, lines 31-38; Example 4, col. 26, lines 36-57; and entire document. Specifically, Basch et al., (US 6,884,608 B2) envisage hydroxylating organic compounds comprising structurally diverse alkyl groups (see col. 5, lines 15-58; relevant section reproduced below) and alkyl groups encompass and includes propyl (C3H7), butyl (C4H9) and in addition, each position on an alkyl chain can be described according to how many other carbon atoms are attached to it. The terms primary, secondary, tertiary, and quaternary refer to a carbon attached to one, two, three, or four other carbons respectively; it is also well established in the art that if it connects at one of the three terminal carbons, it is isobutyl: (CH3)2CH−CH2− (fully systematic name: 2-methylpropyl), and if it connects at the central carbon, it is tertiary butyl, tert-butyl or t-butyl: (CH3)3C− (fully systematic name: 1,1-dimethylethyl); see, Nomenclature pages 2-3 of Alkyl, https://en.wikipedia.org/wiki/Alkyl, 4 pages downloaded on 03/11/2021.
US 6,884,608; col., 5 

    PNG
    media_image1.png
    601
    322
    media_image1.png
    Greyscale


However, Basch et al., is silent regarding: (i) CYP-450 comprising the polypeptide having the SEQ ID NO: 3 and obtained from Amycolatopsis lurida NRRL-2430 (as in claims 26, 34, 36 and 37); and (ii) said organic compound to be hydroxylated is bosentan, buparvaquone, BIRB796 or ritonavir (as in claim 31). 
26, 34, 36 and 37, the following reference teaches the structural and functional elements of the instant invention: Kwun et al., (Genome Announc., 2014, Vol. 2:0-0, Amycolatopsis lurida NRRL-2430 strain endogenously comprises the protein of SEQ ID NO: 3; see Acc# A0A093BCG8, UniProtKB/TrEMBL, in IDS; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention); examiner also takes the position that the instant claims also encompass a genus i.e., 90% sequence identity to SEQ ID NO: 3, the structures disclosed by Kwun et al., and Basch et al., by virtue of 100%-99% sequence identities to SEQ ID NO: 3 of the instant invention, inherently has the biochemical property to catalyze the hydroxylation of a propyl group or butyl group; as structure and function are inseparable; see MPEP 2112.
2112 [R-3]    Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. 

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999) (“Because sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate)<.

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

MPEP Chapter 2100-Patentability, that applicants’ discovery of an inherent property of previously disclosed prior art product does not make the applicants’ invention novel and hence the subject-matter of rejected claims 26, 34, 36 and 37 i.e., biochemical properties of cytochrome  P-450 enzyme comprising SEQ ID NO: 3, or a variant enzyme having at least 90% identity thereto and having CYP-450 activity as claimed are fully anticipated or rendered obvious by the cited prior art. As per the MPEP 2131 [R-1], each and every element of rejected claims are found either expressly or inherently described in above cited prior art i.e., “This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims”.
Regarding claims 26, 28-30 and 31, the following references provide clear evidence, teaching, suggestion and motivation for biochemical characterization including testing various substrates, methods and assays for many diverse cytochrome P-450 enzymes obtained from different sources (bacterial/prokaryotic/eukaryotic) and having the desired biochemical property to catalyze the hydroxylation of a propyl group or butyl group or tert-butyl group: 
 Le Gal., et al., (Toxicology Lett., 2003, Vol. 144: 77-91) teach cytochrome P-450 enzyme(s) are catalytically active on various substrates (Abstract; and entire document); said reference provides teaching, suggestion and motivation to a skilled artisan regarding biochemical characterization of any given cytochrome P-450 enzyme(s) of interest; specifically testing many tert-butyl group (see Fig. 1, page 78); sources and recombinant expression and purification of  cytochrome P-450 enzyme(s) of interest (col. 1, ¶ 2.3, 2.3.2, page 79; Table 3, page 84; Table 5, page 87).
Nakamura et al., (Anal. Biochem., 2001, Vol. 292: 280-286) teach cytochrome P-450 enzyme(s) are catalytically active on various substrates (Abstract; and entire document); said reference provides teaching, suggestion and motivation to a skilled artisan regarding biochemical characterization of any given cytochrome P-450 enzyme(s) of interest; specifically testing many substrates with propyl, butyl and tert-butyl group (Fig. 1 & Table 1, page 283; Table 3 & Fig. 2, page 284); sources and recombinant expression and purification of  cytochrome P-450 enzyme(s) of interest (col. 1, page 281).
Adam et al., (J. Org. Chem., 2000, Vol. 656: 878-882), provide evidence that cytochrome P-450 is able to hydroxylate propyl group or butyl group or tert-butyl group in arylalkanes; see col. 1, page 879, 1 Fig. 1, b, d & e and Scheme 1; Table 1, page 879; Fig. 4, page 882; and entire document. Examiner is also reproducing certain relevant sections from Adam et al., (J. Org. Chem., 2000, Vol. 656: 878-882) below; contrary to applicants’ arguments “… the Adam et al. publication does not show hydroxylation of a tert-butyl group by the B. megaterium CYP450 (see e.g. entry 4 in Table 1 where the tert-butyl group is not hydroxylated)” (see ¶ 2, page 4 of Applicant’ Remarks dated 02/28/2021), examiner maintains the position that the reference of Adam et al., (J. Org. Chem., 2000, Vol. 656: 878-882) does indeed provide 
Adam et al., Table 1, page 880

    PNG
    media_image2.png
    516
    443
    media_image2.png
    Greyscale
     
Adam et al., page 880 col. 1-2:
The enantiomeric excess of the allyl alcohol 2c is comparable to the one with propylbenzene (1b) as substrate (entry 3). A tertiary butyl group in the side chain (substrate 1d) increased the enantiomeric excess to 91% of the R enantiomer; however, the conversion drops to 18% due to the greater steric hindrance (entry 4).

Adam et al., Discussion, page 881, last para:
The enzymes involved in this oxy functionalization display a high enantio selectivity which is strongly dependent on the steric properties of the substrate (Table 1). This is clearly evident for substrates with branching of the aliphatic side chain (Table 1, entries 4 and 5). A sterically more demanding alkyl chain poses greater hindrance to the transfer of the hydroxy group from the pro-S face of the substrate and, thus, favors the insertion from the pro-R face. For instance, substrate 1d with a tert-butyl group and 1e with an isopropyl group are hydroxylated in an enantiomeric excess of 91%, in favor of the R enantiomers (Table 1, entries 4 and 5). 

Adam et al., page 879, col. 1:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 31, 
Analogous art, Lepri et al., (Eur. J. Med. Chem., 2016, Vol. 121: 658-670; available online 06/06/2016) advantageously teach bosentan is a substrate for CYP-450 and undergoes hydroxylation by said CYP-450/CYP3A4, CYP2C9; see Abstract; col. 2 & Fig. 1, page 659; Fig. 2-3, page 660; Table 1, page 663; Table 2, page 664; and entire document.
Analogous art, Mantyla et al., (Biorg. Med. Chem., 2004, Vol. 12: 3497-3502) teach buparvaquone (comprising tert-butyl group) is a substrate for cytochrome P-450 and utilized for the synthesis of novel derivatives and were obtained following catalytic conversion of buparvaquone with 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Basch et al., and employ the CYP-450 polypeptide of Kwun et al., that teaches the structural and functional element involved in the enhanced production of hydroxylated organic compounds and in the light of references Le Gal et al., Nakamura et al., Adam et al., Lepri et al., and Mantyla et al., provide clear evidence, teaching, suggestion and motivation that many diverse cytochrome P-450 enzymes obtained from different sources (bacterial/prokaryotic/eukaryotic) have the biochemical property to catalyze the hydroxylation of a propyl group or butyl group or tert-butyl group. Motivation also derives from the fact that hydroxylated organic compounds is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals and pharmaceuticals industry (Basch et al., Adam et al., Lepri et al., and Mantyla et al.,). The expectation of success is high, because the combined teachings of Basch et al., Le Gal et al., Nakamura et al., Adam et al., Lepri et al., and Mantyla et al., teach genetically modified recombinant microbial/host cells comprising recombinant enzymes/proteins/functional elements and the entire pathway for the enhanced production of hydroxylated organic compounds and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Basch et al., Kwun et al., Le Gal et al., Nakamura et al., Adam et al., Lepri et al., and Mantyla et al.,) i.e., a method of production of any hydroxylated organic compound comprising … any variant polypeptide having at 90% sequence identity to SEQ ID NO: 3 and having CYP-450 activity; said method further comprising any reducing agent of undefined and unlimited structures; said CYP-450 comprising the polypeptide having the SEQ ID NO: 3 and obtained from Amycolatopsis lurida NRRL-2430; said organic compound to be hydroxylated is bosentan, diclofenac, buparvaquone, BIRB796 or ritonavir …, as taught by the instant invention and as claimed in claims 26, 28-37 and 39-41 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 26, 28-37 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basch et al., (US 6,884,608 B2) as evidenced by Alkyl, https://en.wikipedia.org/wiki/Alkyl, 4 pages downloaded on 03/11/2021 and in view of Kwun et al., (Genome Announc., 2014, Vol. 2:0-0, Amycolatopsis lurida NRRL-2430 strain endogenously comprises the protein of SEQ ID NO: 3; see Acc# A0A093BCG8, UniProtKB/TrEMBL, in IDS; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Le Gal., et al., (Toxicology Lett., 2003, Vol. 144: 77-91), Nakamura et al., (Anal. Biochem., 2001, Vol. 292: 280-286), Adam et al., (J. Org. Chem., 2000, Vol. 656: 878-882), Lepri et al., (Eur. J. Med. Chem., 2016, Vol. 121: 658-670; available online 06/06/2016) and Mantyla et al., (Biorg. Med. Chem., 2004, Vol. 12: 3497-3502).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments and relevant to the new rejection above (see pages 4-7 of Applicants’ REMARKS dated 02/28/2021). 
Applicants’ argue (A): “… However, the fact that certain diverse cytochrome P450 enzymes from prokaryotic and eukaryotic organisms were known to possess this activity does not mean that one of ordinary skill in the art would have expected the CYP of SEQ ID NO: 3 (or the CYP disclosed in Basch), to display the same activity… Given that individual CYP450 enzymes display distinct chemo-, regio- and stereoselectivity, the skilled person would clearly understand that different CYP450 enzymes have different activities, and are capable of hydroxylating different structural or functional groups. Accordingly, the skilled person would not have a reasonable expectation that the CYP of SEQ ID NO: 3, or the CYP disclosed in Basch, would be capable of hydroxylating propyl or butyl groups simply because a small number of unrelated CYPs have been shown to be capable of this. This disregards the highly relevant question of the degree of similarity between the CYP of SEQ ID NO: 3 (or the Basch CYP) and those disclosed in the prior art …”. 
Reply (A): Applicants' arguments have been considered but are found to be non-persuasive and are self-contradictory, for the following reasons. Claims 26, 28-37 and 39-41 are not limited to the structure of SEQ ID NO: 3 and claims as written encompasses many variants, mutants and homologs having 90% sequence identity to SEQ ID NO: 3 and the reference structure disclosed by Basch et al., has 99.0% sequence identity to the instant invention; i.e., “Basch et al., (US 6,884,608 B2) disclose production and methods of hydroxylating an organic compound including a recombinant microorganism comprising a reference polypeptide having 99.0% sequence identity to SEQ ID NO: 3 of the instant invention and said reference polypeptide having CYP-450 activity (see provide sequence alignment); said reference method also discloses said method comprising ferredoxin and ferredoxin reductase expressed in said recombinant microorganism and said reaction performed in the pH range of 5-8”. Additionally, and more specifically, Basch et al., (US 6,884,608 B2) envisage hydroxylating organic compounds comprising structurally diverse alkyl groups (see col. 5, lines 15-58; relevant section reproduced below) and alkyl groups encompass and includes propyl (C3H7), butyl (C4H9) and in addition in addition, each position on an alkyl chain can be described according to how many other carbon atoms are attached to it. The terms primary, secondary, tertiary, and quaternary refer to a carbon attached to one, two, three, or four other carbons respectively; it is also well established in the art that if it connects at one of the three terminal carbons, it is isobutyl: (CH3)2CH−CH2− (fully systematic name: 2-methylpropyl), and if it connects at the central carbon, it is tertiary butyl, tert-butyl or t-butyl: (CH3)3C− (fully systematic name: 1,1-dimethylethyl); see, Nomenclature pages 2-3 of Alkyl, https://en.wikipedia.org/wiki/Alkyl, 4 pages downloaded on 03/11/2021 (for details see the body of rejection above). 
Applicants’ further argue (B): “… Contrary to the Examiner’s assertion, the Adam et al., publication does not show hydroxylation of a tert-butyl group by the B. megaterium CYP450 (see e.g. entry 4 in Table 1 where the tert-butyl group is not hydroxylated) …”.
Reply (B): Applicants' arguments have been considered but are found to be non-persuasive and applicants’ arguments are incorrect. Contrary to applicants’ arguments, examiner maintains the position that the reference of Adam et al., (J. Org. Chem., 2000, Vol. 656: 878-882) does indeed provide clear evidence teaching, suggestion and motivation regarding hydroxylation of tert-butyl group (for details see the evidence reproduced above in the body of the rejection).
In summary, (i) hydroxylating an organic compound including a recombinant microorganism comprising a reference polypeptide having 99.0% sequence identity to SEQ ID NO: 3 of the instant invention and said reference polypeptide having CYP-450 activity (see provide sequence alignment); said reference method also discloses said method comprising ferredoxin and ferredoxin reductase expressed in said recombinant microorganism and said reaction performed in the pH range of 5-8 and the structure of the claimed CYP-450 is also disclosed in prior art; including hydroxylating organic compounds comprising structurally diverse alkyl groups such as propyl (C3H7), butyl (C4H9) and tert-butyl (Basch et al., Kwun et al., and as evidenced by Alkyl, https://en.wikipedia.org/wiki/Alkyl, 4 pages downloaded on 03/11/2021); and Kwun et al., (Genome Announc., 2014, Vol. 2:0-0, Amycolatopsis lurida NRRL-2430 strain endogenously comprises the protein of SEQ ID NO: 3; see Acc# A0A093BCG8, UniProtKB/TrEMBL, in IDS; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention).
(ii) Le Gal et al., Nakamura et al., and Adam et al., references provide clear evidence, teaching, suggestion and motivation for biochemical characterization including testing various substrates, methods and assays for many diverse cytochrome P-450 enzymes obtained from different sources (bacterial/prokaryotic/eukaryotic) and having the desired biochemical property to catalyze the hydroxylation of a propyl group or butyl group or tert-butyl group; and
(iii) Lepri et al., and Mantyla et al., provide clear evidence, teaching, suggestion and motivation that cytochrome P-450 enzymes have the biochemical property to catalyze the hydroxylation of a tert-butyl group including bosentan and buparvaquone as substrate and hydroxylated.
Examiner has provided a new rejection/references that teaches all the structural and functional elements of the instant invention and the expectation of success; for details see rejection above. 
Hence, examiner holds the following position, (i) Applicants’ arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871(CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986);
(ii)  Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
 (iii) The instant invention is a simple combination of elements taught in the prior art, wherein the elements of prior art are combined to yield predictable results and the choice is from a finite number of identified elements with a highly predictable outcome and expectation of success. 
	In addition, examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
 (A) Combining prior art elements according to known methods to yield predictable results; 

(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
Claims 26, 28-37 and 39-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basch et al., (US 6,884,608 B2) as evidenced by Alkyl, https://en.wikipedia.org/wiki/Alkyl, 4 pages downloaded on 03/11/2021 and in view of Kwun et al., (Genome Announc., 2014, Vol. 2:0-0, Amycolatopsis lurida NRRL-2430 strain endogenously comprises the protein of SEQ ID NO: 3; see Acc# A0A093BCG8, UniProtKB/TrEMBL, in IDS; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Le Gal., et al., (Toxicology Lett., 2003, Vol. 144: 77-91), Nakamura et al., (Anal. Biochem., 2001, Vol. 292: 280-286), Adam et al., (J. Org. Chem., 2000, Vol. 656: 878-882), Lepri Mantyla et al., (Biorg. Med. Chem., 2004, Vol. 12: 3497-3502).  

Conclusion
	None of the claims are allowable. Claims 26, 28-37 and 39-41 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652